CLOPTON, J.
— The established general rule is, that the prosecution will not be allowed to introduce evidence of other distinct offenses, for the purpose of showing that the accused is guilty of the offense specially charged in the indictment, though they may be of the same nature. The defendant insists that this rule was disregarded on his trial, by the admission in evidence of another alleged forged instrument in writing, of like kind with the one set forth in the indictment, bearing date two days later, both instruments purporting to be the act of E. Kuppersmith. The general rule has its limitations, or exceptions. One of these exceptions is, that such evidence is admissible, when it is material to show the intent with which the act charged was committed. Ingram v. State, 39 Ala. 247; Gassenheimer v. State, 52 Ala. 313.
The intent to defraud is a material constituent of the crime of forgery, and is matter of inference to be drawn by the jury from the evidence before them. — Gooden v. State, 55 Ala. 178. The inference of guilty intent, which the jury may draw from’ the absence of testimony showing the existence or custody of the forged paper charged in the indictment, until the defendant presented it and obtained the goods on the faith of it, is strongly sustained by evidence of his possession of another forged paper of similar kind, at or about the same time, and purporting to be the act of the same person. Such evidence is corroborative and relevant to a point in issue. Being evidence liable to misapplication and of dangerous tendency, its effect’ and operatioin should be carefully limited and guarded by proper instructions. It is true the bill of exceptions ' does not show for what purpose the evidence was admitted; but it is incumbent upon the party excepting to affirmatively put the ’court in error! In the absence of such showing, we must presume that *49proper and necessary instructions were given to enable tbe jury to make a proper application.
Affirmed.